In personal injury actions, plaintiffs Kaban appeal from (1) an order of the Supreme Court, Queens County, dated April 16, 1975, which granted the motion of third-party defendant Manhattan Boiler and Equipment Corporation to resettle a judgment so as to delete therefrom two provisions for a money judgment in favor of the third-party plaintiffs against the third-party defendants and to substitute therefor provisions awarding judgment to the third-party plaintiffs against the third-party defendants upon payment to the plaintiffs upon the principal judgment; the order further provides that the third-party judgment shall be in such amount as the amount paid on the principal judgment shall exceed the third-party plaintiffs’ proportional share (75%) of the principal judgment, and (2) so much of the amended judgment of the same court, entered May 16, 1975, as effectuated the said order. Order affirmed and amended judgment affirmed insofar as appealed from, without costs or disbursements (see Klinger v Dudley, 49 AD2d 693; Adams v Lindsay, 77 Mise 2d 824). We note an apparent attempt in the brief submitted on behalf of John H. Thompson to appeal from portions of the order and judgment under review. Such purported appeal has not been perfected in accordance with the rules of this court. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.